
	
		II
		112th CONGRESS
		1st Session
		S. 1041
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ensure the equitable treatment of swimming pool
		  enclosures outside of hurricane season under the National Flood Insurance
		  Program.
	
	
		1.Treatment of swimming pool
			 enclosures outside of hurricane seasonChapter I of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4001 et seq.) is amended by adding at the end the
			 following new section:
			
				1325.Treatment of
				swimming pool enclosures outside of hurricane seasonIn the case of any property that is
				otherwise in compliance with the coverage and building requirements of the
				national flood insurance program, the presence of an enclosed swimming pool
				located at ground level or in the space below the lowest floor of a building
				after November 30 and before June 1 of any year shall have no effect on the
				terms of coverage or the ability to receive coverage for such building under
				the national flood insurance program established pursuant to this title, if the
				pool is enclosed with non-supporting breakaway
				walls.
				.
		
